Curia.

We cannot change the name of the defendants in the indictment; nor is there any occasion for it. We have no difficulty in proceeding upon the indictment as it stands; nor in inflicting a fine and awarding execution against the defendants by the name of the inhabitants of Phillipsburg. If a feme sole intermarries pending an action against her, the action still proceeds against her by her former name; and she may be taken on execution, notwithstanding her coverture.
So neither the defendants nor the attorney-general took any thing by their respective motions.